 1

 2

 3

 4

 5

 6

 7

 8                          IN THE UNITED STATES DISTRICT COURT

 9                       FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANTHONY DAVIS,                                    No. 2:16-CV-2917-TLN-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    Z. WHEELER, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the court are: (1) plaintiff’s motion for an extension of time

19   (ECF No. 18); and (2) plaintiff’s motion for leave to file an amended complaint (ECF No. 20).

20                  Plaintiff’s motion for an extension of time will be granted to the extent plaintiff

21   seeks additional time to file a first amended complaint. The first amended complaint filed on

22   March 4, 2019, will be deemed timely.

23                  In his motion for leave to amend, plaintiff appears to seek leave to add N. Romney

24   as a defendant. This request will be denied because N. Romney was named in both the original

25   and first amended complaints.

26   ///

27   ///

28   ///
                                                        1
 1                  This action currently proceeds on plaintiff’s first amended complaint against

 2   defendants Scott Kernan, D. Baughman, Z. Wheeler, and N. Romney, the sufficiency of which

 3   will be addressed separately.1

 4                  Accordingly, IT IS HEREBY ORDERED that:

 5                  1.       Plaintiff’s motion for an extension of time (ECF No. 18) is denied;

 6                  2.       Plaintiff’s motion for leave to amend (ECF No. 20) is denied;

 7                  3.       Plaintiff’s first amended complaint (ECF No. 19), filed on March 4, 2019,

 8   is deemed timely; and

 9                  4.       The Clerk of the Court is directed to update the docket to add Scott Kernan

10   and D. Baughman as defendants to this action.

11

12

13   Dated: June 14, 2019
                                                         ____________________________________
14                                                       DENNIS M. COTA
15                                                       UNITED STATES MAGISTRATE JUDGE

16

17

18

19

20
21

22

23

24

25

26
27
            1
                  The Clerk of the Court will be directed to update the docket to add Scott Kernan
28   and D. Baughman as defendants to this action.
                                                     2
